PER CURIAM.,
Appellants and respondent Township of Jefferson having agreed to a dismissal of the appeal in this matter from so much of the judgment under review as pertains to said Township, and a stipulation to that effect having been filed with the Clerk of this court, that part of the appeal is dismissed, with prejudice.
The remainder of the judgment under review is < ffirmed substantially for the reasons expressed by Judge Andrew in his opinion for the Tax Court of February 26, 1981. 2 N.J.Tax 273.